DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are currently pending.
Claims 4-5 and 7-10 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
 
Response to Amendments
Applicant’s amendments filed 05/07/2021 have been entered. 
Claim 1 has been amended.
The Section 112(a) rejections have been withdrawn in view of Applicant’s amendments.
New Section 112(b) rejections have been implemented to reflect Applicant’s amendments.
The Section 103 rejection has been withdrawn in view of Applicant’s amendments. However, a new Section 103 rejection has been implemented to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
The limitation requiring the conductive substance to further comprise “an adhesion promoter” is indefinite in light of the closed language utilized in the preamble of claim 1, from which claim 2 depends. That is, the preamble of claim 1 presents closed language which excludes any additional elements; however, claim 2 introduces an additional element rendering the scope of the claims unclear. See MPEP 2111.03.
Regarding claim 6, 
The limitation requiring the conductive substance to further comprise “a self crosslinkable polymer” is indefinite in light of the closed language utilized in the preamble of claim 1, from which claim 6 depends. That is, the preamble of claim 1 presents closed language which excludes any additional elements; however, claim 6 introduces an additional element rendering the scope of the claims unclear. See MPEP 2111.03
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 6,106,742 A) in view of Khashab et al. (WO 2015/132620 A2).
Regarding claims 1 and 3,
The limitation requiring the claimed conductive substance to be “for the promotion of adhesion of liquid and powder coatings to non-conductive substrates” is intended use of the claimed conductive substance. The preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II. The claim limitation will be met if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Argyropoulos teaching a conductive substance for the promotion of adhesion coatings to non-conductive substrates (Argyropoulos: abstract; col. 1, lin. 10-19). The conductive substance may consist of: a solvent, such as xylene (a solvent utilized in Applicant’s specification), a chlorinated polyolefin dispersed in said solvent, and conductive pigments or fillers with diameters on the nanometer scale (nanoparticulates) dispersed in said solvent (Argyropoulos: abstract; col. 3, lin. 1-50 – col. 4, lin. 1-47, col. 5, lin. 58-67, and col. 10, lin. 44-59). The “consisting of” language is satisfied as additional elements are not recited or optional within the disclosure of Argyropoulos.
Argyropoulos does not explicitly teach wherein the conductive nanoparticulates comprise 0.2 to 0.6 total weight percent of multiwalled carbon nanotubes. 
Khashab teaches dispersing carbon nanotubes, having nanometer scale dimensions (a conductive nanoparticulate), in a polymer matrix and a solvent which may be formed into a coating (Khashab: abstract; col. 1, lin. 16-28, col. 8, lin. 20-28). The polymer may comprise overlapping compositions to polymers utilized in Argyropoulos (Khashab: col. 1, lin. 22-25; Argyropoulos: col. 4, lin. 5-23). The carbon nanotubes may be multiwalled carbon nanotubes (MWCNT) and may be added in an amount of less than 2% by weight which overlaps with the claimed range of from 0.2-0.6 total wt% with an embodiment at 0.2 wt% (Khashab: col. 2, lin. 23-32, col. 11, lin. 1-9). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The MWCNTs content can be utilized to control various properties such as the electrical conductivity, which is property desired by Menovcik (Khashab: col. 4, lin. 29-33 – col. 5, lin. 1-5, and throughout the disclosure; Menovcik: par. 0006).
Argyropoulos and Khashab are in the corresponding field of polymer coatings containing conductive fillers which may be utilized in the auto industry which seek to improve conductivity of the coatings. Therefore, it would have been obvious to one of ordinary skill in the art to utilize MWCNT in the claimed amount as the conductive fillers in Argyropoulos to provide for the desired electrical conductivity as taught by Khashab.
The combination of Argyropoulos and Khashab are silent towards the conductive nanoparticulate providing a surface resistivity of between 5.6x106 Ohm/Square and 1.1x103 Ohm/Square to non-conductive substrates.
However, the combination teaches the claimed conductive nanoparticulate, i.e. the MWCNTs with the claimed content in a solvent, and would thus be expected to exhibit the same .

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos in view Khashab and in further view of Menovcik et al. (US 2005/0131151 A1).
Regarding claim 2,
Argyropoulos in view of Khashab teaches the conductive substance required by claim 1. Argyropoulos and Khashab are silent towards the addition of an adhesion promotor for said chlorinated polyolefin. 
Menovcik teaches a conductive substance for use as an adhesion promoter to non-conductive substrates (Menovcik: abstract; par. 0002, 0007, 0010, and 0042). The substance may be considered conductive to some degree as the substance may comprise conductive additives and has the desire for improved conductivity (Menovcik: par. 0006, 0042, and 0047-0049). The conductive substance comprises a solvent, a chlorinated polyolefin dispersed in said solvent, and conductive fillers dispersed in said solvent (Menovcik: par. 0033, 0042-0046, 0052, and 0056). Menovcik further teaches the conductive substance may further comprise an adhesion promoter for said chlorinated polyolefin (Menovcik: par. 0007 and 0033).
Argyropoulos and Menovcik are in the corresponding field of conductive substances for use in automobiles. Therefore, it would have been obvious to one of ordinary skill in the art to add an adhesion promoter to the conductive substance of Argyropoulos to improve adhesion of the conductive substance as taught by Menovcik.
Regarding claim 6,
Argyropoulos in view of Khashab teaches the conductive substance required by claim 1. Argyropoulos and Khashab are silent towards the addition of self crosslinkable polymer. 
Menovcik teaches a conductive substance for use as an adhesion promoter to non-conductive substrates (Menovcik: abstract; par. 0002, 0007, 0010, and 0042). The substance may be considered conductive to some degree as the substance may comprise conductive additives and has the desire for improved conductivity (Menovcik: par. 0006, 0042, and 0047-0049). The conductive substance comprises a solvent, a chlorinated polyolefin dispersed in said solvent, and conductive fillers dispersed in said solvent (Menovcik: par. 0033, 0042-0046, 0052, and 0056). Menovcik further teaches the conductive substance may comprise a self crosslinkable polymer to form a curable coating to improve film-forming (Menovcik: par. 0035).
Argyropoulos and Menovcik are in the corresponding field of conductive substances for use in automobiles. Therefore, it would have been obvious to one of ordinary skill in the art to add self crosslinkable polymer to the conductive substance of Argyropoulos to improve curing properties for improved film-forming as taught by Menovcik.

Response to Arguments
Applicant’s arguments filed 05/07/2021 are moot as they do not pertain to the updated prior art rejection of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783